DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           CRYSTAL NADEAU,
                              Appellant,

                                    v.

                            HENRY REEVES,
                               Appellee.

                             No. 4D21-1731

                           [October 20, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Renatha S. Francis, Judge; L.T. Case No.
502020DR002269.

    Charles E. Jarrell of Lulich Attorneys & Consultants, P.A., Vero Beach,
for appellant.

   No appearance for appellee.

GROSS, J.

   In a mother’s appeal of a final judgment of paternity, we affirm in all
respects except one. We reverse the circuit court’s determination of the
mother’s child support obligation and remand for a reduction of child
support based on the $2,080 per month income level described below.

   After a non-jury trial, the circuit court imputed income to the mother
at $2,080 per month pursuant to section 61.30(2)(b), Florida Statutes
(2021), for purposes of determining child support. In addition, to compute
the mother’s share of child support, the court credited the mother with
$1,538.50 in additional income based on the mother’s testimony that her
husband pays for all the expenses on her financial affidavit and that she
reasonably expected him to continue covering those expenses.

   Section 61.30(2)(a)13., Florida Statutes (2021), provides that “gross
income” includes “[r]eimbursed expenses or in kind payments to the extent
that they reduce living expenses.” This provision has been interpreted to
“cover items such as food, housing and vehicles furnished by the employer
who is paying wages.” Hinton v. Smith, 725 So. 2d 1154, 1158 (Fla. 2d
DCA 1998).

   In computing a parent’s child support obligation where that parent has
remarried, it is error to use a new spouse’s contributions to inflate the
income of the remarried parent. See Hilbrands v. Hilbrands, 320 So. 3d
938, 940 (Fla. 2d DCA 2021) (“[I]t is error to impute additional income to
a party based on ‘in-kind contribution[s]’ from a new spouse.”); Hinton,
725 So. 2d at 1158 (“The effect of a former spouse’s remarriage to a new
spouse who can contribute to expenses may be an increase in the former
spouse’s disposable income after he or she pays child support obligations,
but it plays no role in calculating child support.”); see also Hanley v.
Hanley, 734 So. 2d 529, 530–31 (Fla. 4th DCA 1999) (citing favorably to
Hinton).

   None of the cases which the circuit court cited in the final judgment
involved a situation where income was inflated based on support from a
new spouse; instead, those cases concerned regular support payments
made by a spouse’s parent. See Ordini v. Ordini, 701 So. 2d 663 (Fla. 4th
DCA 1997) (husband’s parents provided regular support); Cooper v. Kahn,
696 So. 2d 1186 (Fla. 3d DCA 1997) (ex-wife’s mother continuously paid
ex-wife’s monthly living expenses); Thalgott v. Thalgott, 571 So. 2d 1368
(Fla. 1st DCA 1990) (appellee’s parents paid for household expenses on a
regular basis); Garcia v. Garcia, 560 So. 2d 403 (Fla. 3d DCA 1990)
(husband’s father and the family business paid for husband’s various
expenses such as housing, a car, and credit card expenses).

   The circuit court erred by inflating the mother’s income based on the
support she receives from her new spouse. This error appears on the face
of the final judgment, warranting reversal even in the absence of a
transcript of the proceedings below. See Matteis v. Matteis, 82 So. 3d
1048, 1048 (Fla. 4th DCA 2011).

   Affirmed in part, reversed in part, and remanded.

MAY and DAMOORGIAN, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2